Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
	This is a non-final Office action in response to communications received on 02/10/2021.  Claims 1-6 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 02/10/2021 are acknowledged.

Information Disclosure Statement
Information disclosure statement filed on 02/10/2021 has been received and is acknowledged. 

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2017/0026233 A1 (hereinafter, "Boutros").
The instant application is directed to a system and method for efficient use of physical resources to build a virtual network based on various requirements, and is depicted in FIG. 1 of the application which is reproduced below:

    PNG
    media_image1.png
    302
    414
    media_image1.png
    Greyscale


The primary reference of Boutros is directed to a method and system to provision physical network resources corresponding to a received workflow request, and is depicted in FIG. 3 as follows:

    PNG
    media_image2.png
    433
    600
    media_image2.png
    Greyscale

As to claim 1:
	Boutros discloses the limitations of claim 1, as follows:
1. A communication system comprising: physical resources including: 
a Spine switch group consisting of a plurality of Spine switches (Boutros, Fig. 3 and paragraph [0031] depict/disclose a spine switch group (e.g., spine switches A-N)); 
a Leaf switch group consisting of a plurality of Leaf switches (Boutros, Fig. 3 and paragraph [0031] depict/disclose a leaf switch group (e.g., leaf switches A-N)); and 
a plurality of servers connected to any one of the plurality of Leaf switches (Boutros, Fig. 3 and paragraph [0031] depict/disclose servers connected to leaf switches (e.g., devices 130, non-limiting examples of which are servers)); and 
a controller configured to build a virtual network on the physical resources (Boutros, Fig. 3 and paragraph [0031] depict/disclose a controller (e.g., controller 135), 
wherein at least one of the Spine switch group and the Leaf switch group is constituted by a mix of switch devices having different performance (Boutros, Fig. 3 and paragraph [0031] disclose that spine/leaf switches are constituted by a mix of switches having different performance, with Examiner taking the broadest reasonable interpretation (BRI) of switches A-N being capable of different performance in the absence of a requirement for those to have the identical performance), and 
the controller is configured to select a physical resource of the physical resources used to build the virtual network based on desired performance of the virtual network (Boutros, Fig. 3 and paragraph [0038] disclose that a controller (e.g., controller 135) provisions (i.e., selects) one or more of the switches (i.e., spine switches A-N and/or leaf switches A-N) with Boutros, paragraph [0027] reducing data plane communications, providing faster and more efficient response, support scalable solutions for cloud-based applications being non-limiting objectives/criteria for provisioning, i.e., the selection of switches is based on performance).


As to claim 4:
	Boutros anticipates the limitations of claim 4, as follows:
4. A communication method for building a virtual network on physical resources including 
a Spine switch group consisting of a plurality of Spine switches (Boutros, Fig. 3 and paragraph [0031] depict/disclose a spine switch group (e.g., spine switches A-N)), 
a Leaf switch group consisting of a plurality of Leaf switches (Boutros, Fig. 3 and paragraph [0031] depict/disclose a leaf switch group (e.g., leaf switches A-N)), and 
a plurality of servers connected to any one of the plurality of Leaf switches (Boutros, Fig. 3 and paragraph [0031] depict/disclose servers connected to leaf switches (e.g., devices 130, non-limiting examples of which are servers)), 
the communication method comprising: 
selecting a physical resource of the physical resources to be used for building the virtual network based on desired performance of the virtual network (Boutros, Fig. 3 and paragraph [0038] disclose that a controller (e.g., controller 135) provisions (i.e., selects) one or more of the switches (i.e., spine switches A-N and/or leaf switches A-N) with Boutros, paragraph [0027] reducing data plane communications, providing faster and more efficient response, support scalable solutions for cloud-based applications being non-limiting objectives/criteria for provisioning, i.e., the selection of switches is based on performance), 
wherein at least one of the Spine switch group and the Leaf switch group is constituted by a mix of switch devices having different performance (Boutros, Fig. 3 and paragraph [0031] disclose that spine/leaf switches are constituted by a mix of switches having different performance, with Examiner taking the BRI that switches A-N are capable of different performance in the absence of a requirement for those to have the identical performance).

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0026233 A1 (hereinafter, "Boutros") in view Pub. No. US 2019/0057011 A1 (hereinafter, "Knowles").

As to claim 2:
Boutros discloses the limitations of claim 1, and the following limitations of claim 2, as follows:
2.  The communication system according to claim 1, 
select a Spine switch of the plurality of Spine switches, a Leaf switch of the plurality of Leaf switches, and a server of the plurality of servers to be used to build the virtual network (Boutros, Fig. 3 and paragraph [0038] disclose that a controller (e.g., controller 135) provisions (i.e., selects) one or more of the switches (i.e., spine switches A-N and/or leaf switches A-N). See also, Boutros, Fig. 3, paragraphs [0030] and [0040] that disclose a network fabric (e.g., fabric 305) containing an underlay of spine and leaf switches (i.e., physical network), which is monitored by the controller, with the controller selecting a leaf switch (e.g., edge device) to connect to multiple devices (e.g., multiple servers, VMs, etc. 130) with the Examiner taking the interpretation that a corresponding selection of spine switches must necessarily occur, since spine switches are interconnected with every subset of leaf switches used to build a virtual network in the leaf-spine system depicted in Fig. 3).
	Boutros does not directly disclose the following limitations of claim 2, as follows:
wherein the controller is configured to obtain performance information of each of the plurality of Spine switches and each of the plurality of Leaf switches,
sequentially monitor an operational status of each of the plurality of Spine switches and each of the plurality of Leaf switches. 
However, Knowles, in the same field of endeavor as Boutros, discloses the remaining limitations of claim 2, as follows:
wherein the controller is configured to obtain performance information of each of the plurality of Spine switches and each of the plurality of Leaf switches (Knowles, paragraphs [0033] and [0077] disclose a collector (i.e., controller) collecting performance data on devices, including switches such as TOR switch (i.e., leaf switch) and spine switch), 
sequentially monitor an operational status of each of the plurality of Spine switches and each of the plurality of Leaf switches (Knowles, paragraphs [0041] and [0077] disclose embodiments that collect configuration, feature and performance data to know what is occurring operationally within a computing environment in real-time (i.e., monitoring of operational status of devices, e.g., spine and leaf switches).
Knowles is combinable Boutros because both belong to the same field of endeavor of abstracting hardware resources and interfaces of a computing system
on behalf of one or multiple virtual machines. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Boutros to include the performance and operational state monitoring of switches as disclosed by Knowles “in order to identify state changes in customer environments that relate to known problems, issues or failures.” (see, Knowles, paragraph [0100]).


As to claim 5:
Boutros discloses the limitations of claim 4, and the following limitations of claim 5, as follows:
5.  The communication method according to claim 4, further comprising: 
wherein, in the resource selection step, a Spine switch of the plurality of Spine switches, a Leaf switch of the plurality of Leaf switches, and a server of the plurality of servers to be used for building the virtual network are selected based on the performance information obtained in the performance information obtainment step (Boutros, Fig. 3 and paragraph [0038] disclose that a controller (e.g., controller 135) provisions (i.e., selects) one or more of the switches (i.e., spine switches A-N and/or leaf switches A-N), with the controller selecting a leaf switch (e.g., edge device) to connect to multiple devices (e.g., multiple servers 130)).  
	Boutros does not directly disclose the following limitations of claim 2, as follows:
obtaining performance information of each of the plurality of Spine switches and each of the plurality of Leaf switches, and 
monitoring an operational status of each of the plurality of Spine switches and each of the plurality of Leaf switches. 
However, Knowles, in the same field of endeavor as Boutros, discloses the remaining limitations of claim 2, as follows:
obtaining performance information of each of the plurality of Spine switches and each of the plurality of Leaf switches (Knowles, paragraphs [0033] and [0077] disclose a collector (i.e., controller) collecting performance data on devices, including switches such as TOR switch (i.e., leaf switch) and spine switch), and 
monitoring an operational status of each of the plurality of Spine switches and each of the plurality of Leaf switches (Knowles, paragraphs [0041] and [0077] disclose embodiments that collect configuration, feature and performance data to know what is occurring operationally within a computing environment in real-time (i.e., monitoring of operational status of devices, e.g., spine and leaf switches). 
Regarding claim 5, Knowles is combinable Boutros because both belong to the same field of endeavor of abstracting hardware resources and interfaces of a computing system on behalf of one or multiple virtual machines. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Boutros to include the performance and operational state monitoring of switches as a factor in selecting physical resources (i.e., spine or leaf switches or servers) as disclosed by Knowles in order to obtain the benefits of “automatically discover[ing] new devices and process[ing] hardware events ( e.g., alarms, sensor data threshold triggers) and state changes.” (see, Knowles, paragraph [0073]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0026233 A1 (hereinafter, "Boutros") in view Pub. No. US US 2020/0029136 A1 (hereinafter, "Saleh")

As to claim 3:
Boutros discloses the limitations of claim 1, and the following limitations of claim 3 as follows:
3.  The communication system according to claim 1, 
the Leaf switch group is constituted by a mix of switch devices having different performance (Boutros, Fig. 3 and paragraph [0031] disclose that spine/leaf switches are constituted by a mix of switches having different performance, with Examiner taking the broadest reasonable interpretation that leaf switches A-N are capable of being constituted by a mix of switches with different performance in the absence of a requirement for those to have the identical performance).
Boutros does not directly disclose the following limitations of claim 3, as follows:
wherein the Spine switch group is constituted by optical path switches.
However, Saleh, in the same field of endeavor as Boutros, discloses the remaining limitations of claim 3, as follows:
wherein the Spine switch group is constituted by optical path switches (Saleh, Fig. 2 and paragraphs [0022] and [0052] depict/disclose illustrations of data center architectures utilizing optical circuit switches, with any layer of a purely electronic packet switching data center architecture may be replaced by an optical circuit switching layer, hence, Examiner takes the interpretation that the disclosure supports that a layer of spine switch group may be constituted by optical circuit switches, i.e., optical path switches).
Saleh is combinable Boutros because both belong to the same field of endeavor of flexible data center architectures capable of meeting demands of scale and performance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods disclosed by Boutros to include the use of optical circuit switches as disclosed by Saleh in order to obtain the benefit of “[o]ptical circuit switching enable[ing] a higher potential bit rate and lower loss compared to electronic packet switching.” (see, Saleh, paragraph [0017]).



As to claim 6:
Boutros discloses the limitations of claim 4, and the following limitations of claim 6, as follows:
6.  The communication method according to claim 4, 
the Leaf switch group is constituted by a mix of switch devices having different performance (Boutros, Fig. 3 and paragraph [0031] disclose that spine/leaf switches are constituted by a mix of switches having different performance, with Examiner taking the broadest reasonable interpretation that leaf switches A-N are capable of being constituted by a mix of switches with different performance in the absence of a requirement for those to have the identical performance).
Boutros does not directly disclose the following limitations of claim 3, as follows:
wherein the Spine switch group is constituted by optical path switches.
However, Saleh, in the same field of endeavor as Boutros, discloses the remaining limitations of claim 3, as follows:
wherein the Spine switch group is constituted by optical path switches (Saleh, Fig. 2 and paragraphs [0022] and [0052] depict/disclose illustrations of data center architectures utilizing optical circuit switches, with any layer of a purely electronic packet switching data center architecture may be replaced by an optical circuit switching layer, hence, Examiner takes the interpretation that the disclosure supports that a layer of spine switch group may be constituted by optical circuit switches, i.e., optical path switches).
Regarding claim 6, the same motivation to combine Saleh with Boutros utilized in claim 3 is equally applicable in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412